                                      United States Bankruptcy Court
                                           District of Arizona
In re:                                                                                  Case No. 19-08754-BMW
Breault Research Organization, Inc                                                      Chapter 11
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0970-4           User: vanegasv               Page 1 of 3                   Date Rcvd: Feb 12, 2020
                               Form ID: pdf001              Total Noticed: 101


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 14, 2020.
db             +Breault Research Organization, Inc,     2175 E Valencia Rd,     #125,   Tucson, AZ 85706-5812
cr              Robert Breault,    Smith and Smith,    6720 East Camino Principal,     Suite 203,
                 Tucson, AZ 85715-3900
15666494       +4400 Broadway LLC,    PO Box 714733,    Cincinnati, OH 45271-4733
15666495       +4400 Broadway LLC,    3422 E SUNNYSIDE DR,     Phoenix, AZ 85028-2041
15666497       +A-1 FAB, Inc.,    3214 E 46th Street,    Tucson, AZ 85713-5215
15666498       +Argus Machine,    3220 E Lincoln St,    Tucson, AZ 85714-2018
15666500       +Axis Recruiting Solutions,     3849 E Broadway Blvd #299,     Tucson, AZ 85716-5407
15666502      ++BANK OF AMERICA,    PO BOX 982238,    EL PASO TX 79998-2238
               (address filed with court: Bank Of America-Visa,       PO Box 15019,    Wilmington, DE 19886)
15751480       +BBVA USA,    Bankruptcy Dept,    P.O. Box 10566,    Birmingham, AL 35296-0001
15666501       +BREI Law Firm,    4574 N First Ave STE 150,     Tucson, AZ 85718-5688
15666503       +Bank of America Loan,    PO box 660576,     Dallas, TX 75266-0576
15666504       +Barcelo, Jose,    5238 W Golden Vista Way,     Tucson, AZ 85713-6358
15666505       +Breault, Robert,    5923 E Seneca,    Tucson, AZ 85712-3007
15666506       +Breeding, Mary,    7161 E 42nd Street,     Tucson, AZ 85730-1719
15744045        Carey Portnoy,    5011 W. Placita de los Vientos,     Tucson, AZ 85745-9236
15666507       +Charles Luebbering,    6622 N Longfellow Drive,     Tucson, AZ 85718-2418
15666508       +Chase Card Services,    PO Box 94014,    Palatine, IL 60094-4014
15666509       +Chase Line of Credit,    PO box 78039,     Phoenix, AZ 85062-8039
15666510       +Cheong, Kit,    8901 E Seneca St,    Tucson, AZ 85715-5590
15666511       +Clements Agency, LLC,    6245 E Broadway Blvd STE 310,      Tucson, AZ 85711-4044
15666514       +DOWA Electronic Materials Co., Ltd,     370 Lexington Ave STE 125,     New York, NY 10017-6503
15666515        DataKit,    2 rue des Ecoles,    Floure , CA F-11800
15697790       +Dodge Capital LLC,    4940 N Calle Faja,     Tucson, AZ 85718-6351
15666516       +Donnelly III, William,    2535 Dos Hombres,     Tucson, AZ 85715-3601
15666517       +EUKAIPIA VENTURES, LLC,    6622 N Longfellow Drive,     Tucson, AZ 85718-2418
15697791       +Entrust Administration Inc,     580 N 5th Street,    Union OR 97883-9218
15666518       +Fink, Mark,    632 N Jasmine Pl,    Tucson, AZ 85710-3156
15666519       +Flowers, Rieger & Assoc. P.L.L.C.,     6125 E Grant Road,     Tucson, AZ 85712-5829
15666520       +Frontier MFG Solutions LLC,     2002 E 18th St,    Tucson, AZ 85719-6912
15666521       +Garcia, Kevin,    8261 E Placita Del Oso,     Tucson, AZ 85750-2928
15666522       +Haley, Gail,    PO Box 18272,    Tucson, AZ 85731-8272
15666523       +Hall, Wayne,    580 N 5th Street,    Union, OR 97883-9218
15666524       +Hart, Donna,    4021 Bliss Canyon Court,     Las Vegas, NV 89129-5487
15666525       +Hayes Soloway - IP Worldwide,     175 Canal Street,    Manchester, NH 03101-2335
15701732       +Hayes Soloway P.C.,    4640 E. Skyline Drive,     Tucson, AZ 85718-1631
15666526       +Herlocker, Jon,    8777 E Corte Caida Del Sol,     Tucson, AZ 85715-5655
15666529       +JSX Aerospace Holding Inc,     1635 N Greenfield Road STE 121,     Mesa, AZ 85205-4011
15666530       +Jianhua Jiang,    974 E Riversong Dr.,     Eagle, ID 83616-5571
15666531       +John Parrigin,    9663 E Corte Arcos Del Sol,     Tucson, AZ 85748-2802
15666532       +John Schweyen,    64 Burton Ave,    San Jose, CA 95112-4903
15697795       +John Smith,    Smith & Smith,    6720 E Camino Principal Suite 203,     Tucson, AZ 85715-3900
15666533       +Judi Breault,    5923 E Seneca,    Tucson, AZ 85712-3007
15666534       +Judith Breault loan,    5923 E Seneca,     Tucson, AZ 85712-3007
15666535       +Juozapaitis, Linda,    6607 E Calle De San Alberto,     Tucson, AZ 85710-2103
15666536       +Kevin Garcia,    8261 E. Placita Del Oso,     Tucson, AZ 85750-2928
15666537       +Kevin Garcia Loan,    8261 E. Placita Del Oso,     Tucson, AZ 85750-2928
15666538       +LINDA JUOZAPAITIS,    2175 E Valencia Rd #125,     Tucson,    AZ 85706-5812
15666539       +Leadformix,    4140 Dublin Blvd STE 400,     Dublin, CA 94568-7757
15666540       +Leland R Whitney LLC,    1835 Jefferson Ave,     St. Paul, MN 55105-1614
15666541       +Luebbering, Charles,    6622 N Longfellow Drive,     Tucson, AZ 85718-2418
15666542       +Mary Turner,    4641 W Saguaro Cliff Dr,     Tucson, AZ 85745-8840
15666543       +Matthew Poblaske,    2175 E Valencia Rd #125,     Tucson, AZ 85706-5812
15666544       +Matthew Pobloske,    2175 E Valencia Rd #125,     Tucson,    AZ 85706-5812
15666545       +Mayfield Florist,    7181 E Tanque Verde Road,     Tucson, AZ 85715-3431
15666546       +McClellan, Paul,    8612 E Mabel Place,     Tucson, AZ 85715-5431
15666547       +McCormick, Preston,    9184 N Mystic Heights Pl,     Tucson, AZ 85742-4486
15666548       +McNamara, Ney, Beatty, Slattery, Borges & Amb,      3480 Buskirk Ave STE 250,
                 Pleasant Hill, CA 94523-7310
15666549       +Mesch, Clark & Rothschild P.C.,      259 N Meyer Ave,     Tucson, AZ 85701-1090
15666550       +Newport Corporation,    27631 Network Place,     Chicago, IL 60673-1276
15666551       +Northwestern Mutual Life,     PO Box 2754,    Portland, OR 97208-2754
15666552       +Ophir-Spiricon LLC,    3050 N 300 West,     North Logan, UT 84341-6741
15666553       +Orion Registrar Inc,    PO Box 745070,     Avada, CO 80006-5070
15666554       +Patrick J Lopez,    Rusing Lopez & Lizardi, PLLC,     6363 N Swan Rd #151,    Tucson, AZ 85718-3637
15666555       +Peterson, Gary,    15091 346th St,    Center city, MN 55012-7623
15666556        Photon Control R & D,    400 Burrand St STE 1130,     Vancouver, British Columbia, Canada V6C3
15666557       +Portnoy, Carey,    5011 W Placita De Los Vientos,     Tucson, AZ 85745-9236
15666558       +Profit Enhancement Group LLC,     PO Box 32384,    Tucson, AZ 85751-2384
15666559       +Quarles and Brady LLP,    One South Church Ave STE 1700,      Tucson, AZ 85701-1630
15666560       +Randolph Steinen,    52 Lexington Rd,    West Hartford, CT 06119-1747
15666561       +Raymond Castonguay,    PO Box 11376,    Eugene, OR 97440-3576
15666562       +Richard A Buchroeder,    8846 E Desert Vervena Place,      Tucson, AZ 85715-5922
District/off: 0970-4                  User: vanegasv                     Page 2 of 3                          Date Rcvd: Feb 12, 2020
                                      Form ID: pdf001                    Total Noticed: 101


15666564             +Robert Breault,     5923 E Seneca,    Tucson, AZ 85712-3007
15705287             +Robert Breault,     Smith and Smith PLLC,    6720 East Camino Principal, Suite 203,
                       Tucson, AZ 85715-3900
15666563             +Robert Breault,     2175 E Valencia Rd #125,     Tucson,    AZ 85706-5812
15666565             +Robert Breault Loan,     5923 E Seneca,    Tucson, AZ 85712-3007
15666566             +Rusing Lopez & Lizardi,     6363 N Swan Road STE 151,      Tucson, AZ 85718-3637
15666567             +Russell Chipman,     4961 E Oakmont Dr.,    Tucson, AZ 85718-1706
15718645             +SOLID MODELING SOLUTIONS INC,      JAMES PRESTI,    17708 SE 40TH PLACE,     BELLEVUE WA 98008-5906
15666568             +SPIE,    PO Box 10,    Bellingham, WA 98227-0010
15666569             +Sasiadek’s Information Technologies,      4555 S Palo Verde STE 131,      Tucson, AZ 85714-1959
15666570             +Snell & Wilmer, L.L.P.,     1 S Church Ave,    Tucson, AZ 85701-1633
15666571             +Solid Modeling Solutions Inc.,      PO Box 1306,    Vashon, WA 98070-1306
15666572             +Southwest Industrial Rigging,      2802 W Palm Lane,     Phoenix, AZ 85009-2507
15666573             +Stone House Ventures Inc.,     5311 E Peach St,     Tucson, AZ 85712-3625
15666574             +Suddath,    815 S Maint St STE 415,     Jacksonville, FL 32207-9050
15666575             +Suddath Relocation Systems of Arizona,      c/o Steven T. Long,     7301 North 16th Street Ste 203,
                       Phoenix, AZ 85020-5265
15666576             +University of Arizona Cryogenics & Gas Facili,       1040 E 4th St,    Tucson, AZ 85721-0001
15666577             +Vincent Associates,     803 Linden Ave,    Rochester, NY 14625-2723
15666578             +Visclaro LLC,    110 16th St. STE 1300,     Denver, CO 80202-5215
15666579             +Wayne Hall,    580 N 5th St,    Union, OR 97883-9218
15666580             +Wayne Hall Loan,     580 N 5th St,    Union, OR 97883-9218
15709304             +Wells Fargo Bank, N.A.,     Small Business Lending Division,      P.O. Box 29482,
                       Phoenix AZ 85038-9482
15666581             +Wells Fargo Client Analysis,     PO Box 6995,     Portland, OR 97228-6995
15666582             +Wells Fargo Line of Credit,     PO Box 51174,     Los Angeles, CA 90051-5474
15666583             +Wells Fargo Visa,     PO Box 54349,    Los Angeles, CA 90054-0349
15666584             +Xerox Corporation (7405),     PO Box 7405,    Pasadena, CA 91109-7405
15666585             +Yannutz, Dennis,     9575 E Briana Lane,    Tucson, AZ 85748-7404

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
15666499       +E-mail/Text: bankruptcynotices@azdor.gov Feb 13 2020 01:28:52
                 Arizona Department of Revenue Bankruptcy Sect,   1600 West Monroe, 7th Floor,
                 Phoenix, AZ 85007-2612
15666512       +E-mail/Text: defaultspecialty.us@bbva.com Feb 13 2020 01:30:24      Compass Bank Line of Credit,
                 PO box 192,    Birmingham, AL 35201-0192
15666513       +E-mail/Text: CCICollectionsGlobalForms@cox.com Feb 13 2020 01:31:21      Cox Communications,
                 PO Box 53249,    Phoenix, AZ 85072-3249
15666527        E-mail/Text: cio.bncmail@irs.gov Feb 13 2020 01:29:35     INTERNAL REVENUE SERVICE,
                 P.O. Box 7346,    Philadelphia, PA 19101-7346
                                                                                             TOTAL: 4

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
15697789          DataKit,   2 Rue Des Ecoles,   Floure, CA F11800
15666528          Iridian Spectral Technologies,   2700 Swansea Cres.,    Ottawa, NC KJ1G6R8
15697794          Iridian Spectral Technologies,   2700 Swansea Cres.,    Ottawa, NC KJ1G6R8
15697788*        +4400 Broadway LLC,   PO Box 714733,   Cincinnati, OH 45271-4733
15666496*        +4400 Broadway LLC,,   3422 E SUNNYSIDE DR,   Phoenix, AZ 85028-2041
                                                                                                                    TOTALS: 3, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 14, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING
District/off: 0970-4          User: vanegasv              Page 3 of 3                  Date Rcvd: Feb 12, 2020
                              Form ID: pdf001             Total Noticed: 101


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 12, 2020 at the address(es) listed below:
              CASSANDRA B MEYNARD   on behalf of Debtor    Breault Research Organization, Inc
               cmeynard@waterfallattorneys.com, msouthard@waterfallattorneys.com
              CHRISTOPHER J PATTOCK   on behalf of U.S. Trustee    U.S. TRUSTEE Christopher.J.Pattock@usdoj.gov
              JOHN C SMITH   on behalf of Creditor Robert Breault john@smithandsmithpllc.com,
               kate@smithandsmithpllc.com
              KASEY C. NYE   on behalf of Debtor    Breault Research Organization, Inc
               knye@waterfallattorneys.com, boliver@waterfallattorneys.com
              KASEY C. NYE   on behalf of Plaintiff    Breault Research Organization, Inc
               knye@waterfallattorneys.com, boliver@waterfallattorneys.com
                                                                                              TOTAL: 5
                                                                   THIS ORDER IS APPROVED.


                                                                   Dated: February 11, 2020



 1
 2
                                                                   Brenda Moody Whinery, Chief Bankruptcy Judge
 3                                                                 _________________________________

 4
 5
 6                             UNITED STATES BANKRUPTCY COURT

 7                                       DISTRICT OF ARIZONA

 8    In re:                                             Chapter 11
 9    BREAULT RESEARCH ORGANIZATION,                     Case No. 4:19-bk-08754-BMW
      INC.,
10                                                       ORDER TO SHOW CAUSE
                                  Debtor.
11
12
13          The Court has conducted a review of this case, and notes that the deadline for the Debtor
14   to file a proposed plan and disclosure statement was January 13, 2020.
15          A hearing is now required, in order for the Court to assess the case. Accordingly,
16             IT IS HEREBY ORDERED that the Debtor appear before the Honorable Brenda Moody
17   Whinery on Wednesday, March 18, 2020 at 10:00 a.m., at the U.S. Bankruptcy Court,
18   Courtroom 446, 38 South Scott Avenue, Tucson, Arizona 85701 to show cause whether the
19   case should be dismissed or converted. Parties may appear at this hearing by video from U.S.
20   Bankruptcy Court, 3rd Floor, Courtroom 301, 230 North First Avenue, Phoenix, Arizona, 85003.
21   If other deadlines need to be set, the parties should be prepared to detail those items.
22             DATED AND SIGNED ABOVE.
23
24   Notice to be sent through the
     %DQNUXSWF\1RWLFLQJ&HQWHU ³%1&´
25   to the following:
26
     Breault Research Organization, Inc.
27   2175 E Valencia Rd, #125
     Tucson, AZ 85706
28
 1
     Master Mailing Matrix
 2
 3   Notice of Electronic Filing to be sent via email,
 4   through the CM/ECF System, to the following registered users:

 5   Kasey C. Nye
     Cassandra B. Meynard
 6
     Waterfall Economidis Caldwell Hanshaw & Villamana
 7   Counsel for Debtor
 8   All Interested Parties
 9
     Christopher J. Pattock, Office of the U.S. Trustee
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     2
